 Case 2:16-cv-00182-GJQ-TPG ECF No. 20 filed 12/13/18 PageID.374 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION



DUANE CARL WINQUIST,

              Petitioner,                                  Case No. 2:16-CV-182

v.                                                         HON. GORDON J. QUIST

ROBERT NAPEL,

              Respondent.
                                   /

                                  ORDER ADOPTING
                            REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Timothy P. Greeley’s November 14, 2018, Report

and Recommendation recommending that Petitioner’s petition for writ of habeas corpus be denied

and that the Court deny Petitioner a certificate of appealability. The Report and Recommendation

was duly served on Petitioner on November 15, 2018. No objections have been filed pursuant to

28 U.S.C. § 636(b). Therefore the Court will adopt the Report and Recommendation.

       THEREFORE, IT IS HEREBY ORDERED that the November 14, 2018, Report and

Recommendation (ECF No. 19) is approved and adopted as the Opinion of the Court, and

Petitioner’s habeas petition (ECF No. 1) is DENIED.

       IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

       A separate judgment will enter.

       This case is concluded.



Dated: December 13, 2018                                 /s/ Gordon J. Quist
                                                        GORDON J. QUIST
                                                   UNITED STATES DISTRICT JUDGE
